Major, J.
The State appropriated certain properties described and shown on a map filed in the Dutchess County Clerk’s office on May 10, 1950, and by a notice thereof served on claimant on May 19, 1950.
Claimant’s interest and title to the property taken is founded on a tax deed and, for the purposes of this motion, must be presumed to be valid.
The State’s liability for the payment of just compensation for private property taken is established by section 7 of article I of the State Constitution. In the determination of the just compensation and the rendering of judgment therefor, the Court of Claims is the only forum available when the State is a party.
The jurisdiction of this court is limited in this claim by section 10 of the Court of Claims Act. Such act required the filing of the claim herein within two years after its accrual. Claimant failed to do this. The claim was filed on July 5, 1952, which is more than two years after such accrual.
The State moves for a dismissal of the claim on the ground that the court is without jurisdiction. This motion is granted.
On the return day of the aforesaid motion, claimant made a cross motion asking “ for an order permitting the above named claimant to have his claim considered as filed in accordance with subdivision 5 of Section 10 of the Court of Claims Act ”. From the moving papers and the arguments herein, the court fails to find the existence of any legal disability to interfere with the tolling of the limitations pertaining to the filing of the claim. The cross motion of claimant is, therefore, denied.
The above-entitled claim number 31387 is dismissed.